Citation Nr: 0115269	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-20 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1. Entitlement to service connection for the cause of death 
of the veteran.

2. Entitlement to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active duty from August 1942 to June 1945.  
The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the St. 
Louis, Missouri,  Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO found that a 
grant of service connection was not warranted for the death 
of the veteran, and further denied the appellant entitlement 
to educational benefits under Chapter 35, United States Code.  
This appeal followed.  


REMAND

The appellant contends that service connection should be 
granted for the cause of death of the veteran. The veteran 
died in February 2000.  His death certificate reflects that 
he died in a VA hospital, but the claims folder does not 
include the records of the veteran's last hospitalization.  
For this reason, the case must be remanded for additional 
development.

Furthermore, during the pendency of this matter, the Veterans 
Claims Assistance Act of 2000 ("VCAA") was made law.  VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  In 
part, the VCAA specifically provides that VA is required to 
make reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
conducting appropriate medical inquiry when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  VCAA, Pub. L. No. 
106-475, §  3(a), 114 Stat. 2096, __ (2000) (to be codified 
at 38 U.S.C.A. § 5103A).  Because the RO has not had the 
opportunity to ensure that the requirements of VCAA have been 
met in this case, a remand is also necessary for further 
development in accordance with the provisions of VCAA. 
 

Accordingly, this matter is REMANDED for the following 
development:

The RO should ensure that all relevant 
records of treatment of the veteran are 
included in the claims folder, to 
include, but not limited to, the records 
of treatment of the veteran's last period 
of treatment at the Harry S. Truman 
Memorial Veterans' Hospital. 

The RO should take such additional development  action as it 
deems proper with respect to the claims at issue.  In 
particular, the RO should follow any applicable regulations 
and directives implementing the provisions of the VCAA as to 
notice and development of the claims.  Following such 
development, the RO should review and readjudicate the 
claims.  If any such action does not resolve the claims, or 
if the RO chooses to take no additional development action, 
the RO shall issue the appellant a Supplemental Statement of 
the Case pertaining to the issues. The appellant should be 
given notice of, and appropriate opportunity to exercise, her 
appeal rights.  Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



